DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment file on 10/07/2022. By this amendment, Claims 2-5, 7-11, 13-18, and 20-21 are presented for further consideration. 
Response to Arguments
Applicant’s remarks have been fully considered but they are moot for the new ground of rejection set forth below. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4, 6-7, 11, 13-14, 18, and 20-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 13 and 20 depend on cancelled claims 5, 12 and 19 respectively. 
Claims 4, 7, 11, 14, 18 and 21 recites the limitation "the write operation".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2-5, 7-11, 13-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuzmin et al. (US 9,710,377; hereinafter Kuzmin) in view of Zevulun et al. (US 2016/0357471; hereinafter Zevulun), further in view of Colgrove et al. (US 2014/0075115; hereinafter Colgrove).
Regarding independent claim 2, Kuzmin teaches a storage system (Figs. 1A, 2A, 3, 14) comprising: a plurality of solid-state storage devices (Fig. 14, SSD 1413, SSD 1415), wherein each solid state storage device comprises a respective storage controller (col. 44, ll. 58-60, plural drives… As seen in FIG. 14, each drive also has its own dedicated memory controller, either bundled together as a single assembly 1409, or as separate devices; for example, assembly 1409 is seen to include a SSD controller 1411 and a SSD 1413); and 
a storage system controller (Fig. 14, host processor 1423 executes OS 1427; 
col. 47, ll. 25-27, The host software invokes a storage manager to determine actions that need to be taken with respect to flash memory; 
Fig. 2A, Host OS 205; col. 10, ll. 11-12, the host typically includes an operating system 205; col. 46, ll. 39-49, The host processor proceeds to determine target addresses (1505) that will serve as the write destination for the new/moved data, and it does this based on a list of available free space (1507)…If the host processor/operating system does not have such a list, it proceeds to request one), operatively coupled to the plurality of solid-state storage devices (Fig. 14, host processor 1423 is operatively coupled to SSD 1413 and SSD 1415)  
and separate from the storage controllers of the plurality of solid state storage devices (Fig. 14, host processor 1423 is separate from SSD Controller 1411 and other SSD controllers), 
the storage system controller comprising a processing device (Fig. 14, host processor 1423; col. 46, ll. 39-49, The host processor proceeds to determine target addresses (1505) that will serve as the write destination for the new/moved data, and it does this based on a list of available free space (1507) …If the host processor/operating system does not have such a list, it proceeds to request one), the processing device to:
receive, from a storage controller, a topology of a solid-state storage device of the plurality of solid-state storage devices, the topology comprising a plurality of storage dies as schedulable units (col. 4, ll. 44-54, a memory controller {storage controller} exports memory array/die/device geometry, and therefore has an option to educate one or more hosts on multi-array, multi-die or multi-plane capabilities of each managed memory array. This export can be effectuated, for example, in response to an inquiry command from a host operating system {storage system controller} during a device discovery phase. Then, with insight into geometry, a host can organize address space in a manner geared for improved memory access; col. 47, ll. 25-27, The host software then invokes a storage manager 1607 to determine actions that need to be taken with respect to flash memory; col. 60, ll. 30-31, each die is typically addressed as a response to a separate host command;
col. 46, ll. 39-49, The host processor proceeds to determine target addresses (1505) that will serve as the write destination for the new/moved data, and it does this based on a list of available free space (1507). This list can if desired represent multiple dies ... If the host processor/operating system does not have such a list, it proceeds to request one);
identify a plurality of schedulable units of the solid-state storage device that are configured to perform parallel access operations based on the topology (
col. 46, ll. 39-49, The host processor proceeds to determine target addresses (1505) that will serve as the write destination for the new/moved data, and it does this based on a list of available free space (1507). This list can if desired represent multiple dies {a plurality of schedulable units of the solid-state storage device} …If the host processor/operating system does not have such a list, it proceeds to request one;
col. 52, line 63 – col. 53, line 15, flash-based SSD can have 1 to 16 integrated circuits (ICs), each composed of 1 to 16 dies. Each die on each IC has independent IO circuitry that can be concurrently operated with other dies that are present... Each die can generally be operated in parallel for the purpose of interleaving… to fully utilize the chip/die level parallelization potential by exporting the physical geometry of managed memory... The array geometry data, made available to the host at a configuration phase, lets the host perform space allocation and IO scheduling so as to attain the maximum degree of parallelization and to optimize IO bandwidth);
Kuzmin teaches host determines scheduling (col. 37, ll. 25-30, the memory controller can provide page utilization information to the host, which can determine Scheduling…Based on this information, the host schedules garbage col lection and selects both source locations and destination locations for any data that is to be relocated (1115);
col. 46, ll. 39-49, host processor determine target unit that will serve as the write destination based on a list of available free space, e.g., multiple dies…If the host processor/operating system does not have such a list, it proceeds to request one), Kuzmin does not explicitly teach determine which of the plurality of schedulable units are associated with other access operations that have been scheduled to be performed or are being performed by the solid-state storage device. 
In an analogous art of scheduling strategies, Zevulun teaches determine which of the plurality of schedulable units are associated with other access operations that have been scheduled to be performed or are being performed by the solid-state storage device (
[0017], the opportunistic scheduling scheme may be configured to be used to schedule different types of operations and/or operations having different durations based on “next available die” arbitration (e.g., a scheme in which operations are scheduled to multiple dies based on an order in which dies become available to receive and/or execute an operation) and/or based on priorities of multiple operations to be scheduled. The opportunistic scheduling scheme may be configured to treat each die of the multiple memory dies 103 in an independent manner and may schedule an operation at one die independent of operations scheduled (or being executed) at other dies of the multiple memory dies 103;
Zevulun’s opportunistic scheduling scheme determines the "next available die" arbitration based on the dies becomes available to receive and/or execute an operation and whether there are operations scheduled (or being executed) at the dies (i.e., to treat each die of the multiple memory dies in an independent manner and may schedule an operation at one die independent of operations scheduled (or being executed) at other dies). In other words, not only operations “currently being used” but also operations “scheduled” would deem the dies unavailable);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Kuzmin and Zevulun before them, to improve Kuzmin’s memory controller exports to host (e.g., host operating system) the memory array/die/device geometry and each die is typically addressed as a response to a separate host command with Zevulun’s determining the "next available die" arbitration based on the dies becomes available to receive and/or execute an operation and whether there are operations scheduled (or being executed) at the dies. 
The motivation of doing so would be for the benefits of enhancing parallelization potential because the operating system (OS) associated with the storage controller would be able to use the geometry to identify all of the storage units (e.g., dies) that are available for use as sources for resource scheduling and to efficiently use system resources to perform heterogeneous operations (e.g., read/write operations, garbage collection operations) (Zevulun, [0042]) and fully utilize the chip/die level parallelization potential (Kuzmin, col. 52, line 63 – col. 53, line 15) and reducing competition (Kuzmin, col. 26, ll. 16-23, (1) the host maintains a reasonably-accurate understanding of physical location of data in memory and is thus capable of directly addressing data to the specific physical locations in memory at which the data will be stored, and (2) many of the operations which might traditionally compete with host read/write requests will instead be initiated by the host, i.e., such that tasks are schedule so that there is no competition.
The combination of Kuzmin and Zevulun further teaches receiving a read operation for data stored at a particular schedulable unit of the plurality of schedulable units (Zevulun, [0014]-[0015]). 
Kuzmin and Zevulun do not explicitly teach, In an analogous art of operation scheduling, Colgrove teaches determine whether an amount of time until the particular schedulable unit becomes available exceeds a second amount of time to retrieve additional data from a plurality of other schedulable units from a plurality of other solid-state storage devices, the data stored at the particular schedulable unit being reconstructable based on the additional data; and in response to determining that the amount of time until the particular schedulable unit becomes available exceeds the second amount of time to retrieve additional data from the plurality of other schedulable units, retrieve the additional data from the plurality of other schedulable units
([0073], if a response to an original read request in a given device is not received within a given period of time, it may be predicted that the device is performing an operation that will result in a latency {an amount of time} that exceeds that of a reconstruct read {a second amount of time} were one to be initiated. Therefore, a reconstruct read may be initiated; 
[0074], the I/O scheduler may then determine whether a reconstruct read corresponding to the original read is to be initiated (decision block 1202). The reconstruct read would generally entail one or more reads serviced by devices other than the first device…a determination may be made as to whether servicing of the reconstruct read can (or may) complete prior to servicing of the original read by the original device).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Kuzmin, Zevulun, and Colgrove before them, to improve Kuzmin and Zevulun’s memory operation scheduling with Colgrove’s determining whether servicing of the reconstruct read can (or may) complete prior to servicing of the original read by the original device. The motivation of doing so would be for the benefits of maintain a given level of read service performance (Colgrove, [0073]) and improving data availability and high-performance (Colgrove, [0004], if any portion of the distributed storage system has poor performance or becomes unavailable, company operations may be impaired or stopped completely. Such distributed storage systems seek to maintain high standards for data availability and high-performance functionality).
Regarding independent claim 9, Kuzmin teaches a method comprising: …receiving a request to perform a write operation at a solid-state storage device of a solid-state storage array (col. 10, ll. 14-19, Request generation logic 207 is therefore called upon to generate a command to be sent to memory to request the storage or retrieval of data as appropriate. Typically, a request is formatted to specify one or more commands (e.g., a write command), an associated address, and optionally a data operand (e.g., in the case of a write request)); … (Claim 9 recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding independent claim 16, Kuzmin teaches a non-transitory computer readable storage medium storing instructions, which when executed, cause a processing device of a storage system controller (col. 63, ll. 50-67) to … (Claim 16 recites substantially the same limitations as in claim 1, is therefore rejected for the same reasons set forth therein).
Regarding Claims 3, 10 and 17, Zevulun further teaches wherein the other access operations correspond to write operations that have been scheduled to be performed by the plurality of schedulable units of the solid-state storage device ([0017], the opportunistic scheduling scheme may be configured to be used to schedule different types of operations and/or operations having different durations based on “next available die” arbitration (e.g., a scheme in which operations are scheduled to multiple dies based on an order in which dies become available to receive and/or execute an operation) and/or based on priorities of multiple operations to be scheduled… to treat each die of the multiple memory dies 103 in an independent manner and may schedule an operation at one die independent of operations scheduled (or being executed) at other dies; [0029], the access device 150 may be configured to provide data, such as user data 132, to be stored at the memory 104 or to request data to be read from the memory 104; [0035], the controller 120 is configured to send data and a write command to cause the memory 104 to store data to a specified address of the memory 104. The write command may specify a physical address of a portion of the memory 104 (e.g., a physical address of a word line of one of the dies 141-144 of the memory 104) that is to store the data;
[0042], Operations that may be scheduled by the scheduler 190 may include an erase operation, a compaction operation (e.g., a garbage collection operation) … a single-level cell (SLC) write operation, a multi-level cell (MLC) write operation (configured to write 2 bits per cell (BPC), 3 BPC, or more than 3 BPC), a folding operation, a SLC read operation, a MLC read operation, a background operation, a wear-leveling operation, a scrubbing operation, a refresh operation, a logical to physical page read/write operation).
Regarding Claims 4, 11 and 18, in view of Kuzmin, Zevulun further teaches wherein to schedule the write operation the processing device is further to: assign the write operation to be performed by the one or more of the plurality of schedulable units that is available to perform the write operation, wherein the data of the write operation is stored at a data block of the one or more of the plurality of schedulable units (Zevulun, [0017], the opportunistic scheduling scheme may be configured to be used to schedule different types of operations and/or operations having different durations based on “next available die” arbitration (e.g., a scheme in which operations are scheduled to multiple dies based on an order in which dies become available to receive and/or execute an operation) and/or based on priorities of multiple operations to be scheduled; [0029], the access device 150 may be configured to provide data, such as user data 132, to be stored at the memory 104 or to request data to be read from the memory 104; [0035],  the controller 120 is configured to send data and a write command to cause the memory 104 to store data to a specified address of the memory 104. The write command may specify a physical address of a portion of the memory 104 (e.g., a physical address of a word line of one of the dies 141-144 of the memory 104) that is to store the data; [0042], Operations that may be scheduled by the scheduler 190 may include an erase operation, a compaction operation (e.g., a garbage collection operation) … a single-level cell (SLC) write operation, a multi-level cell (MLC) write operation (configured to write 2 bits per cell (BPC), 3 BPC, or more than 3 BPC), a folding operation, a SLC read operation, a MLC read operation, a background operation, a wear-leveling operation, a scrubbing operation, a refresh operation, a logical to physical page read/write operation;
Kuzmin, col. 26, ll. 16-23, (1) the host maintains a reasonably-accurate understanding of physical location of data in memory and is thus capable of directly addressing data to the specific physical locations in memory at which the data will be stored, and (2) many of the operations which might traditionally compete with host read/write requests will instead be initiated by the host, i.e., such that tasks are schedule so that there is no competition).
Regarding Claims 6, 13 and 20, Colgrove further teaches reconstruct the data stored at the particular schedulable unit based on the additional data from the plurality of other schedulable units from the plurality of other solid-state storage devices (Colgrove, [0011], In response to either detecting or predicting the first storage device will exhibit variable performance, the variable performance comprising at least one of a relatively high response latency or relatively low throughput, the controller is configured to generate a reconstruct read request configured to obtain the data from one or more devices of the plurality of storage devices other than the first storage device).
Regarding Claims 7, 14 and 21, Colgrove further teaches determine a priority associated with an entity associated with the write operation, wherein the scheduling of the write operation is based on the determined priority ([0053], operations of a first type may be given scheduling priority over operations of a second type. In such an embodiment, operations of the first type may be scheduled for processing relatively quickly, while operations of the second type are queued for later processing).
Regarding Claims 8 and 15, Zevulun further teaches wherein the other access operations comprise a garbage collection process (
Zevulun, [0017], the opportunistic scheduling scheme may be configured to be used to schedule different types of operations and/or operations having different durations based on “next available die” arbitration (e.g., a scheme in which operations are scheduled to multiple dies based on an order in which dies become available to receive and/or execute an operation) and/or based on priorities of multiple operations to be scheduled; [0042], Operations that may be scheduled by the scheduler 190 may include an erase operation, a compaction operation (e.g., a garbage collection operation) … a single-level cell (SLC) write operation, a multi-level cell (MLC) write operation (configured to write 2 bits per cell (BPC), 3 BPC, or more than 3 BPC), a folding operation, a SLC read operation, a MLC read operation, a background operation, a wear-leveling operation, a scrubbing operation, a refresh operation, a logical to physical page read/write operation).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 10 AM to 6 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIM VO can be reached on (571)272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138